DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 10 January 2020 in reference to application 16/629,967. Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer program that is not, for example, embodied within a non-transitory computer readable media. Computer programs have been held to not fall within one of the four categories of patent eligible subject matter.  Therefore claim 20 is non-statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-6, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshibumi (JP 2002-26866 A).  Citations to pages and paragraph numbers refer to the English translation provided with this Office Action.

Consider claim 1, Yoshibumi teaches an information processor comprising 
an output control unit that controls output of an information notification using sound (page 4, para 2, speech synthesis unit and speaker), 
5the output control unit causing, on the basis of a recognized external sound source, the information notification to be output in an output mode that is not similar to an external sound that can be emitted by the external sound source (page 4, para. 2-6, voice characteristics of TTS may be modified to differentiate from a recognized voice detected at the input).

Consider claim 2, Yoshibumi teaches the information processor according to claim 1, wherein the output mode of the information notification includes at least one of a frequency, prosody, or output 15intensity (page 4, para. 6, changing frequency to separate voices).

Consider claim 3, Yoshibumi teaches the information processor according to claim 1, wherein 

the output control unit causes the voice notification to be output in an output mode that is not similar to the external sound that can be emitted by the external sound source (page 4, para. 2-6, voice characteristics of TTS may be modified to differentiate from a recognized voice detected at the input).

Consider claim 4, Yoshibumi teaches the information processor according to claim 3, wherein 
the output control unit causes the voice notification to be output with a voice quality or tone that is not 30similar to the external sound that can be emitted by the external sound source (page 4, para. 2-6, voice characteristics of TTS may be modified to differentiate from a recognized voice detected at the input).

Consider claim 5, Yoshibumi teaches the information processor according to claim 3,42 wherein the external sound source includes a person or an audio output device (page 4, para. 8, input voice may be human or another synthesized voice from another device).

Consider claim 6, Yoshibumi teaches the information processor according to claim 3, wherein the output control unit controls a timing of changing the output mode of the voice notification on the basis of an output context related to the voice notification 

Consider claim 11, Yoshibumi teaches the information processor according to claim 1, wherein 
the output control unit controls the output mode of the information notification on the basis of similarity between the external sound that can be emitted by the 15external sound source and an output mode preset for the information notification (page 4 para. 5-6, changing the output parameters so that difference between output voice and detected voice becomes larger or small, i.e. threshold).

Consider claim 12, Yoshibumi teaches the information processor according to claim 11, wherein 20
the output control unit causes, in a case where the similarity is equal to or larger than a threshold, the information notification to be output in an output mode that is not similar to the external sound that can be emitted by the external sound source (page 4 para. 5-6, changing the output parameters so that difference between output voice and detected voice becomes larger or small, i.e. threshold).

Consider claim 13, Yoshibumi teaches the information processor according to claim 1, wherein 


Consider claim 14, Yoshibumi teaches the information processor according to claim 1, wherein44 
the external sound source is an acoustic output device (page 4, para. 8, input voice may be human or another synthesized voice from another device), and 
the output control unit controls output of the external sound by the acoustic output device (page 7, para. 4, speech control devices may share control parameters with other external speech control devices.).

Consider claim 15, Yoshibumi teaches the information processor according to claim 1, wherein 
the output control unit controls the output mode of the information notification on the basis of an output 10tendency of the external sound emitted by the external sound source (page 4, para. 2-6, voice characteristics of TTS may be modified to differentiate from a recognized voice detected at the input).

Consider claim 16, Yoshibumi teaches the information processor according to claim 1, further comprising 15
a recognition unit that recognizes the external sound source (page 2, para. 6, voice recognition means).

Consider claim 17, Yoshibumi teaches the information processor according to claim 11, further comprising 20
a determination unit that determines the similarity (page 4, para. 5, comparison of input voice with output voice).

Consider claim 18, Yoshibumi teaches the information processor according to claim 1, further comprising 
an acoustic output unit that outputs the information 25notification on the basis of control by the output control unit (page 4, para 2, speech synthesis unit and speaker).

Consider claim 19, Yoshibumi teaches an information processing method (abstract) comprising 
controlling, by a processor, output of an information 30notification using sound (page 4, para 2, speech synthesis unit and speaker), 
the controlling further including 
causing, on the basis of a recognized external sound source, the information notification to be output in an45 output mode that is not similar to an external sound that can be emitted by the external sound source (page 4, para. 2-6, voice characteristics of TTS may be modified to differentiate from a recognized voice detected at the input).

Consider claim 20, Yoshibumi teaches A program that causes a computer (page 14) to function as an information processor comprising 
an output control unit that controls output of an information notification using sound (page 4, para 2, speech synthesis unit and speaker), 
5the output control unit causing, on the basis of a recognized external sound source, the information notification to be output in an output mode that is not similar to an external sound that can be emitted by the external sound source (page 4, para. 2-6, voice characteristics of TTS may be modified to differentiate from a recognized voice detected at the input).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshibumi in view of Bradley et al (US PAP 2012/0240045).

Consider claim 7, Yoshibumi teaches the information processor according to claim 6, but does not specifically teach wherein 
the output context includes a category of the voice notification, and  
15the output control unit changes the output mode of the voice notification when the voice notification switches to another category.
In the same field of providing notifications, Bradley teaches 
the output context includes a category of the voice notification (different types of applications such as work or personal, 0116), and  
15the output control unit changes the output mode of the voice notification when the voice notification switches to another category (0116, different voices for output of different applications.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use different voices based on context as taught by Bradley in the system of Yoshibumi in order to allow better access and navigation based on audio cues (Bradley 0002).

Consider claim 8, Bradley teaches the information processor according to claim 7, 20wherein the output control unit changes the output mode of the voice notification by switching between a plurality of speaker characters associated with output modes of the voice notification (0116, different voices).

Consider claim 10, Yoshibumi teaches the information processor according to claim 7, wherein 
the output context includes the number of times of control related to the output mode of the voice 5notification (page 5, para 7, each time speech synthesized parameter may be incrementally changed), and 
the output control unit controls the output mode of the voice notification on the basis of the number of times of control (page 5, para 7, each time speech synthesized parameter may be incrementally changed).


Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshibumi and Bradley as applied to claim 7 above, and further in view of Walsh (US PAP 2003/0014253.

Consider claim 9, Yoshibumi and Bradley teach the information processor according to claim 7, but do not specifically teach wherein 
the output context includes a length of the voice notification, and  
30the output control unit changes the output mode of the voice notification in a stepwise manner on the basis of the length of the voice notification.
In the same field of TTS, Walsh teaches 
the output context includes a length of the voice notification (0008, 0030, word length, measured in syllables), and  

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to vary speed with length as taught by Walsh in the system of Yoshibumi and Bradley in order to reduce playback duration without reducing comprehensibility (Walsh 0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658